DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 and 02/28/2022 was filed and is being considered by the examiner.

Claim Objections
Claim 9 and 12 are objected to because of the following informalities:
Claim 9 recites that “the first wall is provided with a first mode, in the first mode, an opening formed in the first groove, and the opening is flared.” The Examiner normally understands a “mode” to be a state which can be changed in the invention—this doesn’t seem to be the case in the instant invention, and rather, the Examiner believes this claim may be a translation artifact. In the rejection below, the Examiner will interpret the claim broadly—the groove terminates with openings on each side, and as seen in Figure 28, there is an inner angle which can be interpreted as “flared”. However, the Examiner encourages the applicant to amend this claim such that the idea of a “mode” is removed, and to more narrowly place the opening in the groove and placement of the flare. 
In regard to claim 12, last line, the applicant recites the limitation that “the thermal adhesive and the edge of the substrate are spaced.” This appears to be a translation artifact. As best understood, space would need to be provided for the thermal adhesive, and the claim will be interpreted as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation “the cooling fins” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 17 recites the limitation “the base plate” in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demuynck (US 2016/0245462 A1). 
In regard to claim 1, Demuynck discloses an LED lighting device, comprising: 
a lamp cap (bottom of 105 lower housing having 103); 
a case (above lower end cap 105 and 150) connected to the lamp cap and forming a cavity; 
a power supply (see [0059]) disposed in the cavity; 
a light emission unit (127/130) electrically connected to the power supply; and 
a heat exchange unit connected to the case, the light emission unit and the heat exchange unit are connected to form a thermal conduction path; 
wherein the heat exchange unit (149—see Figures 27-29) comprises a fixing unit (204) and a base (200), the light emission unit comprises an illuminator (127) and a substrate (130), and the illuminator is mounted on the substrate; 
wherein the fixing unit comprises a first fixing unit and a second fixing unit, the first fixing unit, the second fixing unit and the base are in an integrated structure, the first fixing unit and the second fixing unit are respectively matched with both ends of the substrate in a longitudinal direction of the substrate. (Figures 2-7 and 27-29; see at least [0058]-[0061] and [0064]-[0068])

In regard to claim 2, Demuynck discloses that the first fixing unit comprises a first groove, the second fixing unit comprises a second groove, one end of the substrate is locked into the first groove, and the other end of the substrate is locked into the second groove. (Figures 2-7 and 27-29; see at least [0058]-[0061] and [0064]-[0068])

In regard to claim 3, Demuynck discloses that the first fixing unit has a first wall, and the first groove is formed between the first wall and the base; the second fixing unit has a second wall, and the second groove is formed between the second wall and the base. (Figures 2-7 and 27-29; see at least [0058]-[0061] and [0064]-[0068])

In regard to claim 4, Demuynck discloses that the first wall and the second wall respectively contact the surface of the substrate. (Figures 2-7 and 27-29; see at least [0058]-[0061] and [0064]-[0068])

In regard to claim 5, Demuynck discloses that the distance between the bottom of the first groove and the bottom of the second groove is greater than the length of the substrate. (Figures 2-7 and 27-29; see at least [0058]-[0061] and [0064]-[0068])

In regard to claim 6, Demuynck discloses that the end of one side of the substrate abuts against the bottom of the second groove. (Figures 2-7 and 27-29; see at least [0058]-[0061] and [0064]-[0068])

In regard to claim 7, Demuynck discloses that a slit is configured between one side of the substrate and the bottom of the first groove. (Google Define Operator “slit”: a long, narrow cut or opening—the recess formed by 204 forms a slit which is between the bottom of the groove and the substrate—the applicant may wish to clarify this limitation if it is critical to their invention and/or if the Examiner’s application of BRI is misaligned with the applicant’s intended reading of the claim)

In regard to claim 8, Demuynck discloses that the length from the bottom of the first groove to the end of the second wall is greater than the length of the substrate. (Figures 2-7 and 27-29; see at least [0058]-[0061] and [0064]-[0068])
In regard to claim 9, Demuynck discloses the first wall is provided with a first mode, in the first mode, an opening formed in the first groove, and the opening is flared. (See annotated Figure 28 below; see claim objection above)

    PNG
    media_image1.png
    495
    760
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuynck (US 2016/0245462 A1) in view if Householder (US 9,518,716 B1).
In regard to claim 10 and 11, Demuynck fails to disclose that the thickness of the first wall decreases in the direction toward the second wall, and as recited in claim 11, that the thickness of the second wall decreases in the direction toward the first wall.
Householder teaches a fixing unit where the thickness of the first wall (1st Wall) decreases in the direction toward the second wall, and as recited in claim 11, that the thickness of the second wall (2nd Wall) decreases in the direction toward the first wall. (See annotated Figure 3 below)

    PNG
    media_image2.png
    375
    853
    media_image2.png
    Greyscale

Where angled clips are notoriously old and well-known, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the first and second walls of Demuynck with those of Householder to allow the substrate to be clipped into the heat sink structure.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuynck (US 2016/0245462 A1).
In regard to claim 12, Demuynck fails to disclose thermal adhesive. (See claim objection above)
However, thermal adhesives are notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to provide a thermal adhesive in the space between the substrate and the base in order to improve thermal conduction.

Claim 1 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilan et al (US 2017/0352605 A1) in view of Demuynck (US 2016/0245462 A1).
In regard to claim 1, Bilan et al disclose an LED lighting device, comprising: 
a lamp cap (8); 
a case (6) connected to the lamp cap and forming a cavity; 
a power supply disposed in the cavity; 
a light emission unit (2/3) electrically connected to the power supply; and 
a heat exchange unit (4/9) connected to the case, the light emission unit and the heat exchange unit are connected to form a thermal conduction path; 
wherein the heat exchange unit comprises a base (4), the light emission unit comprises an illuminator (2) and a substrate (3), and the illuminator is mounted on the substrate. (Figures 3A-3C is the embodiment used for rejection, but see Figure 1 for reference; see at least [0096])
Bilan et al fails to disclose a fixing unit. 
Demuynck discloses an LED lighting device, comprising: 
a lamp cap (bottom of 105 lower housing having 103); 
a case (above lower end cap 105 and 150) connected to the lamp cap and forming a cavity; 
a power supply (see [0059]) disposed in the cavity; 
a light emission unit (127/130) electrically connected to the power supply; and 
a heat exchange unit connected to the case, the light emission unit and the heat exchange unit are connected to form a thermal conduction path; 
wherein the heat exchange unit (149—see Figures 27-29) comprises a fixing unit (204) and a base (200), the light emission unit comprises an illuminator (127) and a substrate (130), and the illuminator is mounted on the substrate; 
wherein the fixing unit comprises a first fixing unit and a second fixing unit, the first fixing unit, the second fixing unit and the base are in an integrated structure, the first fixing unit and the second fixing unit are respectively matched with both ends of the substrate in a longitudinal direction of the substrate. (Figures 2-7 and 27-29; see at least [0058]-[0061] and [0064]-[0068])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the fixing unit of Demuynck onto the base of Bilan et al in order to more easily retain the substrate of the light emission unit. 

In regard to claim 15, Bilan et al disclose a through hole is disposed on the substrate, and the base of the heat exchange unit has convection opening corresponding to the through hole. (Figure 3A-3C; see at least [0101]-[0106])

In regard to claim 16, Bilan et al disclose that the base between the cooling fins has apertures disposed thereof, and the substrate perforates with holes corresponding to the apertures. (Figure 3A-3C; see at least [0101]-[0106])

In regard to claim 17, Bilan et al disclose that the thermal expansion coefficient of the base plate and the base are substantially the same. (See 112b rejection above—as best understood, the entire heat sink of Bilan et al is formed from aluminum, thus all of its components would have the same thermal expansion coefficient)

In regard to claim 18, Bilan et al disclose that the lamp cap extends in a first direction, when the first direction is substantially parallel to the horizontal plane, the light emitting unit of the LED lighting device provides downward light emission. (Figure 3A-3C; see at least [0101]-[0106])

In regard to claim 19 and 20, Bilan et al fail to specifically disclose that the LED lighting device is provided with less than 110 watts of power, and the light emission unit illuminates, enabling the LED lighting device to emit at least 15,000 lumens of luminous flux, or as recited in claim 20, that the LED lighting device is provided with less than 80 watts of power, and the light emission unit illuminates, enabling the LED lighting device to emit at least 12,000 lumens of luminous flux.
However, selecting output power and resulting lumens is a design choice—one chooses these things based on market demand, and does so by increasing or decreasing the size, quality, power, and density of light emitting diodes. It would have been obvious to one of ordinary skill in the art at the time of filing to form lamp of 110 watts with at least a 15,000 lumen output or a 80 watt lamp of 12,000 lumens in order to produce highly efficient lighting devices that satisfy a market need.

Allowable Subject Matter
Claim 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest an LED lighting device, comprising a lamp cap, a case connected to the lamp cap and forming a cavity, a power supply disposed in the cavity, a light emission unit electrically connected to the power supply, and a heat exchange unit connected to the case, the light emission unit and the heat exchange unit are connected to form a thermal conduction path, wherein the heat exchange unit comprises a fixing unit and a base, the light emission unit comprises an illuminator and a substrate, and the illuminator is mounted on the substrate, wherein the fixing unit comprises a first fixing unit and a second fixing unit, the first fixing unit, the second fixing unit and the base are in an integrated structure, the first fixing unit and the second fixing unit are respectively matched with both ends of the substrate in a longitudinal direction of the substrate, thermal adhesive coated on the substrate, and either that the base has a receiving groove disposed thereof, the receiving groove is corresponding to the edge of the substrate and without exceeding the border of the outer end of the substrate, or that the substrate has a receiving groove disposed thereof corresponding to the surface of the base, and the receiving groove is disposed on both sides of the substrate in a width direction as specifically called for the claimed combinations.
The closest prior art, Demuynck (US 2016/0245462 A1), does not include thermal adhesive coated on the substrate, and either that the base has a receiving groove disposed thereof, the receiving groove is corresponding to the edge of the substrate and without exceeding the border of the outer end of the substrate, or that the substrate has a receiving groove disposed thereof corresponding to the surface of the base, and the receiving groove is disposed on both sides of the substrate in a width direction as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Demuynck reference in the manner required by the claims. 
To clarify to the objected to claims, the Examiner considered an obvious type rejection in view of Ngai (US 2010/0220497 A1), where in Figure 18, appears to teach a thermal adhesive tape in combination with a groove between the heat sink and substrate. However, this is not explicit in the reference—neither the adhesive tape nor the groove are labeled, so the Examiner is uncertain if this feature can be said to be taught. Further, this reference is substantial different from the relevant area of the instant invention—there is exist of question of whether or not Ngai is relevant prior art. Considering the requirements of claim 1 in combination with that of claims 13 or 14, the Examiner modification to Demuynck in the manner required by claim 13 and 14 would required impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lan et al (US 2020/0240621 A1) disclose a multi-angle light.
Van Rensburg (US 2019/0264903 A1) disclose heat sink.
May (US 2019/0145611 A1) disclose a mounting clip.
Liu et al (US 2013/0322096 A1) disclose an LED lighting apparatus. 
Flaherty et al (US 2012/0314414 A1) disclose a flat LED lamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/           Examiner, Art Unit 2875